DETAILED ACTION
Allowable Subject Matter
Claims 1-5 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, a parking assistance device for assisting in parking a vehicle in a parking space, comprising: a parking path setting unit configured to set a parking path by connecting a pull-out path and a reachable path, wherein a pull-out path computing unit is configured to when parking assisted is angle parking in which the vehicle is parked in the parking space that is arranged diagonally with respect to a road from the road, determine whether the parking direction of the vehicle in the parking space is a backward angle parking direction or a forward angle parking direction based on an inclination angle between a road orientation of the road and a parking orientation of the parking space, on a condition that the parking direction is the backward angle parking direction, compute the pull-out path such that the vehicle will exit the parking space in a same direction as an orientation of the vehicle at an initial position, and on a condition that the parking direction is the forward angle parking direction, compute the pull-out path such that the vehicle will exit the parking space in an opposite direction as the orientation of the vehicle at the initial position, as recited in Claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833